DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 09/20/2021 have been entered. Claims 1, and 3-7 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1, and 2-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2014/0355132, of record) in view of Nomura (US 2001/0021310).
Regarding claim 1, Hwang discloses a lens apparatus (see Fig 4, 200) comprising: a cam barrel 210 having a cam groove 212 and rotatable around an optical axis (see Fig 4; Para [0007]; cam barrel rotatable around an optical axis L); a cam follower 122 engaged with the cam groove 212 (see Fig 9; cam follower engaged with cam groove); a movable member 120 movable in an optical axis L direction via the cam follower 122 as the cam barrel rotates (see Fig 4; Para [0007]; member moves along optical axis direction with the use of cam followers as the cam barrel rotates); a straight guide member 220 configured to guide the movable member 120 in the optical axis direction (see Fig 4; direction is referred to as a direction towards the front of the assembly, parallel to the optical axis) and restrict a movement of the cam barrel 210 in a first direction parallel to the optical axis (see Fig 4; movement of cam barrel 210 restricted in a direction towards the front of the lens apparatus); a first biasing member 150 configured to bias the movable member 120 in a second direction opposite to the first direction (see Fig 4; second direction referred to as a direction towards the back of the assembly, parallel to optical axis) so that the cam follower 122 contacts a first cam groove surface of the cam groove 212 in the 
Nomura discloses a lens apparatus (see Fig 10), wherein, in a case where the movable member and the cam follower receive a force in the second direction (see Fig 10; external barrel and cam follower 25b may receive a force towards a back side of the device), the cam barrel is movable in the second direction in both a rotating state and a non-rotating state (see Fig 10; Para [0064]; cam ring 18 contains compression springs 21 that allow for movement in a backwards direction).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hwang with wherein, in a case where the movable member and the came follower receive a force in the second direction, the cam barrel is movable in the second direction in both a rotating state and a non-rotating state of Nomura for the purpose of preventing damage to the sensitive interior components of the lens apparatus when impacted from the outside. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2014/0355132, of record) in view of Nomura (US 2001/0021310) as applied to claim 1 above, and further in view of Shiramizu (US 2016/0004030, of record).
Regarding claim 3, Hwang in view of Nomura discloses the lens apparatus according to claim 1 (see Fig 4, 200). Hwang in view of Nomura does not disclose wherein the cam barrel is movable in the optical axis direction regardless of whether the cam barrel is in a rotating state or a non-rotating state. Hwang in view of Nomura and Shiramizu are related because both disclose a lens apparatus with cam barrel and cam followers. 
Shiramizu discloses the lens apparatus according to claim 1 (see Fig 4), wherein the cam barrel 5 is movable in the optical axis direction (Para [0077]; cam barrel movable along optical axis) regardless of whether the cam barrel 5 is in a rotating state or a non-rotating state (Para [0091]; cam barrel is movable along optical axis weather rotation restricted or not). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hwang in view of Nomura with wherein the cam barrel is movable in the optical axis direction regardless of whether the cam barrel is in a rotating state or a nonrotating state of Shiramizu for the purpose of preventing damage to the components of the lens apparatus when impacted from the outside. 
Regarding claim 4, Hwang in view of Nomura discloses the lens apparatus according to claim 1 (see Fig 4, 200). Hwang in view of Nomura does not disclose further comprising: a pin member provided to the movable member, and a ring member suspended from the straight guide member and the cam barrel, wherein the pin member contacts with the ring 
Shiramizu discloses the lens apparatus according to claim 1 (see Figs 3 and 4), further comprising: a pin member 9a provided to the movable member 7, and a ring member 9 suspended from the straight guide member 8 and the cam barrel 5 (see Fig 4; Para [0093- 6]; ring member suspended from cam barrel and guide member), wherein the pin member 9a contacts with the ring member 9 (Para [0096]; pins 9a are fitted into ring member groove). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hwang in view of Nomura with further comprising: a pin member provided to the movable member, and a ring member suspended from the straight guide member and the cam barrel, wherein the pin member contacts with the ring member of Shiramizu for the purpose of preventing damage to the components of the lens apparatus when impacted from the outside. 
Regarding claim 5, Hwang in view of Nomura and Shiramizu further discloses the lens apparatus according to claim 4, (Shiramizu: see Fig 3 and 4) wherein the pin member 9a includes a first inclined surface (Shiramizu: see Fig 3, member 9a is depicted to have an inclined surface in the optical axis direction), and the ring member 9 includes a second inclined surface (Shiramizu: see Fig 3 and 4; member 9 is depicted to have an inclined surface in the optical axis direction and perpendicular to the optical axis direction).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2005/0254140, of record) in view of Nomura (US 2001/0021310).
Regarding claim 7, Sakamoto discloses an imaging apparatus (see Fig 1) comprising: a lens apparatus 2; and a camera body 1 configured to hold an image sensor 35 configured to photoelectrically convert an optical image formed through the lens apparatus (see Fig 1; camera body holds CCD sensor that converts optical images to electric signals); wherein the lens apparatus (see Fig 1) includes: a cam barrel 65 having a cam groove 65(e) and rotatable around an optical axis (see Fig 1; Para [0055]; cam barrel rotatable around optical axis); a cam follower 70(a) engaged with the cam groove 65(e); a movable member movable 70 in an optical axis J1 direction via the cam follower 70(a) as the cam barrel 65 rotates (see Fig 1; Para [0043]; member movable in optical direction via follower pins); a straight guide member 67 configured to guide the movable member 70 in the optical axis direction J1 and restrict a movement of the cam barrel 65 in a first direction (see Fig 1; first direction is considered a direction towards the front of the assembly) parallel to the optical axis (see Fig 1; Para [0041]; straight guide member restricts cam movement through pin 67c); a first bias ring member 73 configured to bias the movable member 70 in a second direction (see Fig 1; second direction is considered a direction towards the back of the assembly) opposite to the first direction so that the cam follower 70(a) contacts a first cam groove surface 65(e) of the cam groove in the optical axis direction (see Fig 1; Para [0045]; the force of biasing member 73 causes follower to contact cam groove 65(e)); and a second biasing member (see Fig 2, 50) configured to bias the cam barrel in the first direction against a movement of the cam barrel in the second direction (see Fig 2; Para [0035]; cam barrel is biased indirectly by member 50, which biases against a movement of the cam barrel in the second direction). Sakamoto does not disclose wherein, in a case where the movable member and the came follower 
Nomura discloses a imaging apparatus (see Fig 10), wherein, in a case where the movable member and the cam follower receive a force in the second direction (see Fig 10; external barrel and cam follower 25b may receive a force towards a back side of the device), the cam barrel is movable in the second direction in both a rotating state and a non-rotating state (see Fig 10; Para [0064]; cam ring 18 contains compression springs 21 that allow for movement in a backwards direction).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Sakamoto with wherein, in a case where the movable member and the came follower receive a force in the second direction, the cam barrel is movable in the second direction in both a rotating state and a non-rotating state of Nomura for the purpose of preventing damage to the sensitive interior components of the lens apparatus when impacted from the outside. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art does not anticipate or render obvious wherein the pin member is biased to the ring member by the first biasing member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872